DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on July 7,1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
In light of the Defendant’s previous record, this Board finds that the sentence imposed was appropriate.
We wish to thank Lorri Schneider of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson